—In an action, inter alia, to recover damages for negligence in the preparation and untimely issuance of a variance by the defendant, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme *582Court, Westchester County (Nastasi, J.), entered May 12, 1993, as, upon searching the record and granting summary judgment to the defendant, dismissed her second cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Nastasi at the Supreme Court. Lawrence, J. P., Ritter, Friedmann and Krausman, JJ., concur.